Citation Nr: 0430071	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  98-14 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from December 1970 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that denied the veteran's claim of 
entitlement to a disability rating in excess of zero percent 
for generalized anxiety disorder.  The veteran disagreed with 
this decision later in July 1998.  A statement of the case 
was issued to the veteran and his service representative in 
September 1998, and the veteran perfected a timely appeal.  
Supplemental statements of the case were issued to the 
veteran and his service representative in December 2002 and 
March 2004.

It is noted that, in a supplemental statement of the case 
issued to the veteran and his service representative in March 
2004, the RO awarded an increased rating for generalized 
anxiety disorder, to 10 percent disabling effective April 29, 
2003 (the date of VA treatment records showing increased 
symptoms of generalized anxiety disorder).

It also is noted that, in a statement received at the RO in 
July 1998, the veteran filed claims of entitlement to service 
connection for migraine headaches and for a twitch in both 
ears, both as secondary to service-connected generalized 
anxiety disorder.  To date, however, the RO has not 
adjudicated either claim.  Accordingly, these claims are 
referred back to the RO for appropriate disposition.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's generalized anxiety disorder is manifested 
by a depressed mood, increased anxiety, chronic sleep 
impairment, moderate short-term memory loss, and increased 
social isolation.


CONCLUSION OF LAW

The criteria for establishing entitlement to a disability 
rating of 30 percent, but not greater, for generalized 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted; therefore, the AOJ could not have 
complied with the timing requirement, as the statute had not 
yet been enacted.  In Pelegrini, the Court noted that, where 
the initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  See Pelegrini, supra.

In the present case, in September 2002 and July 2003, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the increased rating 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
further evidence in his possession that pertains to the 
claim.

The veteran and his representative also were provided with a 
copy of the appealed rating decision, a statement of the 
case, and supplemental statements of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Thus, the Board observes that 
all of the aforementioned correspondence informed the veteran 
of the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  Moreover, the notices 
provided to the appellant on September 30, 2002, and on July 
7, 2003, were provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board in 
September 2004, and the content of the notices fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After these notices were provided, the claim was 
re-adjudicated and a higher disability rating was assigned to 
the veteran's service-connected generalized anxiety disorder.  
The claimant also has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  Under the circumstances in this case, and 
especially given the favorable decision below, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim of entitlement to a disability 
rating in excess of 10 percent for generalized anxiety 
disorder poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); and Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

On VA psychiatric evaluation in November 1986, the examiner 
concluded that the veteran did not show any evidence that 
would suggest an anxiety disorder, including post-traumatic 
stress disorder.  The examiner also found no evidence of a 
major affective disorder or an organic disorder.  The 
examiner stated that none of the veteran's symptoms of 
depression were related to service and they seemed to have 
developed after a work-related accident following service.  
The diagnosis was adjustment disorder with depressed mood.

On VA mental disorders examination in March 1998, no 
pertinent complaints were noted.  The veteran stated that he 
had been unemployed and on Social Security disability since 
1985 due to a back condition.  The veteran also stated that 
he had never been hospitalized for psychiatric reasons and 
had never received psychiatric treatment.  Mental status 
examination of the veteran revealed speech that was slightly 
decreased in rate and tone, a flat and slightly dysthymic 
affect, logical and organized thought processes, and good 
impulse control.  He denied any delusions, auditory or visual 
hallucinations, and suicidal or homicidal ideation.  The 
veteran reported that his sleep was poor and he was depressed 
because he had broken up with his girlfriend.  The VA 
examiner commented that the veteran seemed to have some 
depressive symptoms but they appeared to be related to back 
and hip injuries which lead to the veteran's inability to 
work and also were secondary to his breaking up with his 
girlfriend.  The veteran's Global Assessment of Functioning 
(GAF) score was 65, indicating some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well and having some 
meaningful interpersonal relationships.  The diagnosis was 
adjustment disorder with depressed mood.

In his July 1998 Notice of Disagreement, the veteran 
contended that his service-connected generalized anxiety 
disorder was more than zero percent disabling (non-
compensable) and was manifested by migraine headaches and "a 
twitch in both of my ears."  In a statement on his September 
1998 substantive appeal (VA Form 9), the veteran contended 
that he experienced "episodes of depression" that 
"interfere with my lifestyle."  He also provided a list of 
medications which he stated "impair [him] to work."

The veteran received a course of VA outpatient psychiatric 
treatment beginning in April 2003.  At that time, the veteran 
complained of anxiety and insomnia.  It was noted that the 
veteran was currently caring for his 83 year old father, and 
that his brother was now out of state and could no longer 
care for his father.   

On VA outpatient treatment in June 2003, the veteran 
complained of low energy and feeling frustrated.  He stated 
that his sleeping had been improved on medication.  He denied 
active psychosis (auditory and/or visual hallucination and 
delusion) and any suicidal or homicidal ideation.  Mental 
status examination of the veteran revealed no abnormal 
psychomotor movement, clear and coherent speech, grossly 
intact cognitive function, and good insight, judgment, and 
impulse control.  The assessment was a history of insomnia 
and anxiety and questionable mild to moderate depression.  

The veteran stated that he was sleeping well on VA outpatient 
treatment in August 2003.  Mental status examination of the 
veteran revealed no abnormal psychomotor movement, clear and 
coherent speech, no current suicidal or homicidal ideation, 
no active auditory or visual hallucination or delusion, 
grossly intact cognitive function, and good insight, 
judgment, and impulse control.  The assessment was a history 
of mild depression and insomnia.

The veteran complained of sleeping problems on VA outpatient 
treatment in November 2003.  He stated that his appetite was 
okay.  He denied any crying episodes or feelings of 
emptiness, as well as neurovegetative symptoms of depression.  
The examiner noted that the veteran was still caring for his 
father at home, and that limited his social interaction with 
others.  The veteran seemed to be slightly upset with his 
limited social life, but was able to manage.  Mental status 
examination of the veteran and the examiner's assessment were 
all unchanged from August 2003.  

In January 2004 the veteran noted that current medication was 
helping with his sleep and mood.  He received a bird from his 
friend and was now busy with taking care of his father and 
the bird.  He reported feeling down at times due to his 
limited social life.  Mental status examination of the 
veteran and the examiner's assessment again were unchanged 
from November 2003.

On VA psychiatric examination in February 2004, the veteran 
complained of constant worrying, difficulty concentrating, 
trouble sleeping, and constant anxiety.  The VA examiner 
stated that the veteran's claims folder was not available for 
review, and that the veteran was the major source of 
information.  It was noted that the veteran had been 
unemployed since a work-related injury in 1987.  He stated 
that he was spending more time at home than usual in the 
previous year and had made no efforts to meet new friends 
after his old friends had moved away because he found it more 
difficult to be around people.  He also stated that he rarely 
slept more than 3 to 4 hours a night.  He also felt anxious 
"much of the time" and "is always worrying about 
something."  

Mental status examination of the veteran revealed a flat 
affect, a somewhat tense mood, rapid but soft speech, no 
auditory or visual hallucinations or any delusions, and no 
suicidal or homicidal ideation.  The VA examiner stated that 
the veteran did not exhibit any symptoms indicative of a 
formal thought disorder.  Although his short-term memory was 
moderately impaired, the veteran's long-term memory was 
intact.  This examiner also noted that the veteran did not 
have any impulse control issues or any ritualistic behavior 
that interfered with his day-to-day functioning.  

The VA examiner concluded that the veteran met the diagnostic 
criteria for generalized anxiety disorder because he 
experienced excessive anxiety and rumination, a great deal of 
restlessness, was always on edge, had difficulty sustaining 
concentration, became irritable and easily frustrated, had 
trouble sleeping, and often became easily fatigued.  He noted 
that the veteran had become more isolated and appeared to be 
withdrawing from almost all social interaction.  However, 
this examiner noted that the impact of the veteran's anxiety-
related symptoms on his occupational functioning was moot as 
the veteran had been unemployed since 1987.  He also noted 
that, because the veteran had been far more socially active 
in 2001 with the same degree of physical disability, it was 
unlikely that his physical condition was related to his 
current difficulty in dealing with his anxiety.  Finally, the 
VA examiner noted that the veteran's physical condition was 
not related to the occurrence of his service-connected 
generalized anxiety disorder.  The veteran's Global 
Assessment of Functioning (GAF) score was 50, indicating 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  The diagnosis was 
generalized anxiety disorder. 


Analysis

At the outset, the Board notes that disability evaluations 
are determined by the application of a Schedule for Rating 
Disabilities (Schedule) which is based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2003).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Here, the veteran's generalized anxiety disorder is evaluated 
as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2003).

An evaluation of 10 percent disabling is available under 
38 C.F.R. § 4.130, Diagnostic Code 9400, for generalized 
anxiety disorder that is manifested by occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during period of significant stress 
or symptoms controlled by continuous medication.  

An evaluation of 30 percent disabling is available where 
generalized anxiety disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).

The next higher evaluation of 50 percent disabling is 
available for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

An evaluation of 70 percent disabling is available under 
Diagnostic Code 9400 for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

Finally, the maximum evaluation of 100 percent disabling is 
available under Diagnostic Code 9400 where generalized 
anxiety disorder is manifested by total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; a 
persistent danger of hurting himself or others; an 
intermittent inability to perform activities of daily living 
(including the maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
his close relatives, his own occupation, or his own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the veteran's generalized anxiety disorder 
currently meets the criteria for a 30 percent evaluation.

Initially, the Board notes that the objective medical 
evidence of record does not show that, at least prior to 
April 2003, the veteran's service-connected generalized 
anxiety disorder was manifested by symptoms severe enough to 
interfere with occupational and social functioning or to 
require continuous medication such that he was entitled to a 
compensable evaluation for this disability.  Although the 
veteran contended that his generalized anxiety disorder had 
interfered with his employability, this assertion is not 
supported by the objective medical evidence of record.  As 
noted above, the veteran was employed until he suffered an 
on-the-job back injury in 1987 that made him unemployable.  
He also began receiving Social Security disability benefits 
for his work-related back injury at that time.  In March 
1998, the VA examiner diagnosed an adjustment disorder with 
depressed mood due to the veteran's physical problems (an on-
the-job back injury) and the loss of his girlfriend, but did 
not find any evidence of an anxiety disorder.  The veteran's 
GAF score of 65 indicated that his symptoms were mildly 
disabling at best and that he was generally functioning 
pretty well with some meaningful interpersonal relationships.  

The remaining objective medical evidence of record indicates 
that the veteran's service-connected generalized anxiety 
disorder has worsened and is manifested by increased social 
isolation and anxiety, chronic sleep impairment, and moderate 
short-term memory loss.  When the veteran began a course of 
VA outpatient psychiatric treatment in April 2003, the VA 
examiner diagnosed insomnia and noted that he complained of 
increasing anxiety.  In June 2003, the VA examiner stated 
that the veteran was mildly to moderately depressed.  The 
veteran again complained of chronic sleep impairment in 
August 2003 and the VA examiner stated that the veteran had a 
history of depression and insomnia.  In November 2003, the 
veteran reported that caring for his elderly father had 
limited his social interaction.  He also reported that, 
although medication was helping him sleep, he still had 
problems with insomnia.  He also complained of feeling 
"down" because he lacked a social life owing to taking care 
of his father.  

On VA psychiatric examination in February 2004, the veteran 
complained of difficulty sleeping and feeling tired on a 
daily basis.  He noted that he had stopped bible study and 
stopped engaging in church related activities, although he 
was unsure as to the reason for such.  Mental status 
examination revealed a flat affect, a somewhat tense mood, 
and moderately impaired short-term memory.  The VA examiner 
concluded that the veteran experienced excessive anxiety and 
rumination, a great deal of restlessness, was always on edge, 
had difficulty sustaining concentration, and had difficulty 
sleeping and often became easily fatigued.  The veteran's GAF 
score had worsened to 50.  

A GAF score of 41 to 50 indicates serious symptoms or any 
serious impairment in social, occupational or school 
functioning.  A GAF of 51 to 60 indicates moderate symptoms 
or moderate difficulty in social, occupation or school 
functioning.  GAF scores are defined under the provisions of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Third or Fourth 
Edition (DSM III or DSM IV). 

Given the symptomatology associated with the veteran's 
service-connected generalized anxiety disorder, and because 
the veteran experienced worsening anxiety, depression, sleep 
impairment, short-term memory loss, and social isolation, the 
Board finds that this disability more closely approximates 
the criteria for a 30 percent evaluation.  

The Board also determines that the symptomatology associated 
with the veteran's service-connected generalized anxiety 
disorder does not warrant a disability evaluation in excess 
of 30 percent.  Although the veteran was also noted to have a 
flat affect in February 2004, the objective evidence does not 
show that he met any other criteria for a 50 percent rating.  
The Board recognizes that the veteran need not have all of 
the symptoms listed for a 50 percent rating in order to be 
awarded such.  In that regard, where there is a question as 
to which of two evaluations apply, the higher evaluation will 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

On his most recent examination, the veteran was not shown to 
have difficulty with speech, panic attacks, difficulty in 
understanding, impairment of long term memory, suicidal 
ideation, impaired judgment, any symptoms indicative of a 
thought disorder.  Although the February 2004 VA examination 
noted the veteran was isolating himself for the past year, 
the VA treatment records reveal that the veteran was, in 
fact, caring for his elderly father, which limited his social 
life.  Moreover, the treatment records reveal the veteran 
received a pet bird from a friend.  The VA treatment records 
also noted that the veteran's medication helped with his 
sleep and mood.    

The Board also notes the GAF score of 50 on the February 2004 
VA examination.  In this regard, although the Schedule 
indicates that the rating agency must be familiar with DSM-
IV, it does not assign disability percentages based solely on 
GAF scores.  38 C.F.R. § 4.130 (2003).  Thus, GAF scores do 
not automatically equate to any particular percentage in the 
Schedule; rather, they are but one factor to be considered in 
conjunction with all of the other evidence.  

Although the VA examiner noted in February 2004 that the 
veteran had become more isolated due to his anxiety-related 
symptoms and appeared to be withdrawing from almost all 
social interaction, this observation was based on a history 
as provided by the veteran.  However, the Board notes that 
the veteran did not advise the examiner that for the past 
year, he had been caring for his elderly father; a fact that 
is noted in the outpatient treatment records to be a major 
source of stress and the cause of decreasing social contacts.  
Moreover, evaluations of mental disorders may not be assigned 
based solely on social impairment.  See 38 C.F.R. § 4.126(b) 
(2003).  Accordingly, given the symptomatology associated 
with the veteran's service-connected generalized anxiety 
disorder, the Board concludes that the veteran's disorder 
does not more closely approximate the criteria for the 50 
percent evaluation.  Thus, an evaluation in excess of 30 
percent disabling is not warranted.  38 C.F.R. § 4.7.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected generalized 
anxiety disorder presented an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
evidence does not show that the veteran's service-connected 
generalized anxiety disorder interferes markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  The objective medical evidence 
indicates that the veteran became unemployed due to a work-
related back injury in 1987.  The VA examiner also concluded 
in February 2004 that the impact of the veteran's anxiety-
related symptoms on his occupational functioning was moot 
since he had been unemployed since 1987.  With respect to 
mental disorders, the schedular criteria specifically take 
into account the level of interference with employment.  As 
noted above, the objective evidence does not reveal that his 
disorder results in interference with employment beyond that 
contemplated by the Schedule.  See 38 C.F.R. § 4.1.  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

For the reasons and bases discussed above, the Board finds 
that the evidence supports assigning an increased evaluation 
of 30 percent, but no higher, to the veteran's service-
connected generalized anxiety disorder.  See 38 C.F.R. §§ 
4.130, Diagnostic Code 9411 (2003).  

ORDER

Entitlement to a disability rating of 30 percent, but no 
more, for generalized anxiety disorder is granted, subject to 
the laws and regulations governing the disbursement of VA 
benefits.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



